Citation Nr: 0923478	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  99-08 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for residuals of a rectal abscess.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

When this case was most recently before the Board in April 
2008, it was remanded for further development.  It has since 
returned to the Board for further appellate action.  


REMAND

In a statement dated in May 2009, the Veteran indicated that 
he wanted a videoconference hearing before the Board.  Since 
such hearings are scheduled by the RO, this case is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. for the following action:

The Veteran should be scheduled for a 
videoconference hearing before the Board 
in accordance with the docket number of 
his appeal.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

							(CONTINUED ON NEXT PAGE)



No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




